DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 6, 7, 10, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yaffe (WO 2016/037224 hereinafter “Yaffe” – IDS Submission) in view of Ram (US Pub. No. 2006/0075934 hereinafter “Ram” – IDS Submission).
Referring to claim 1, Yaffe discloses an apparatus for accommodating a computer of a plurality of computers, comprising: 
(Yaffe – Figs. 1-6, body 14) and configured to support a medical device (Yaffe – Fig. 1; page 1, lines 4-6; page 5, lines 18-20, 27-28 disclosing medical device mother board 20.), the horizontal platform having an upper surface (Yaffe – Figs. 1-5, upper portion of the body 14) and a rectangular portion (Yaffe – Fig. 6, a locator base 27); 
a first docking station (Yaffe – Figs. 1-6; page 5, lines 22-23 disclosing a locator 15 on the body 14 which is adapted for receiving the multimedia device 11 and retaining it with respect to the mount 10.) disposed at least partially within the rectangular portion, the first docking station configured to connect to either a first computer of the plurality of computers or to a second computer of the plurality of computers(Yaffe – page 1, lines 20-26; page 3, lines 18-23; page 4, lines 9-10; page 5, lines 21-25; page 6, lines 19-28 disclosing the multimedia device is secured to the mount by including a locating platform adapted to securably retain the multimedia device with respect to the mount.), each computer of the plurality of computers having a top surface (Yaffe – Figs. 1-4, front surface of the multimedia device 11.); and 
a cable pathway (Yaffe – Figs. 1, 4 disclose wired connectors 17) from the medical device to the docking station, the cable pathway configured to accommodate one or more cables configured to connect the medical device to the first docking station (Yaffe – page 4, line 5; page 5, lines 23-28; page 6, lines 21-23 disclose connecting means is a USB connection with wired connectors 17 connecting the medical device mother board 20 with the multimedia device 11 through wired connector 17a.), the rectangular portion configured to accommodate either the first computer or the second computer when either the first computer or the second computer is connected to the docking station (Yaffe – page 1, lines 20-26; page 3, lines 18-23; page 4, lines 9-10; page 5, lines 21-25; page 6, lines 19-28 disclosing the multimedia device is secured to the mount by including a locating platform adapted to securably retain the multimedia device with respect to the mount.).

Ram discloses a horizontal platform supported by a plurality of legs and a rectangular recessed portion (Ram – Fig. 40; par. [0129] shows a table with legs and the rectangular recessed portion for accommodating multiple computer apparatuses 174, 175.); each computer able to be in an open state or a closed state (Ram – Fig. 40; par. [0129] shows the computer apparatuses 174, 175 in both an open and closed state.); and such that the top surface of the accommodated computer is level with the upper surface of the horizontal platform when the computer is in the closed state (Ram – Fig. 40; par. [0129] shows the top surface 184 of the table is level with the upper surface of the multiple computer apparatuses 174, 175 in a closed state 181 is flushed with the table surface 184.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ram’s teachings with Yaffe’s teachings for the benefit of providing an integrated computer apparatus embedded in a flat surface may effectively eliminate clutter on the table that may be caused by hasty cable connection set-ups such as when conventional computers are provided to attendees during meetings or press conferences (Ram – par. [0128]).

Referring to claim 2, Yaffe and Ram disclose the apparatus of claim 1, wherein the first computer and the second computer are the same size (Ram – Fig. 40 shows two computer apparatuses 174 that is the same size.). 

Referring to claim 6, Yaffe and Ram disclose the apparatus of claim 1, further comprising a second docking station, wherein the one or more cables are configured to connect the medical device to the second docking station when the first docking station is not connected to the one or more cables (Ram – Fig. 40; par. [0129] shows a table with the rectangular recessed portion for accommodating multiple computer apparatuses 174, 175. Yaffe – page 4, line 5; page 5, lines 23-28; page 6, lines 21-23 disclose connecting means is a USB connection with wired connectors 17 connecting the medical device mother board 20 with the multimedia device 11 through wired connector 17a.). 

Referring to claim 7, Yaffe and Ram disclose the apparatus of claim 6, wherein the first docking station and the second docking station are the same size (Ram – Fig. 40 shows two computer apparatuses 174 that is the same size and are each inserted in a space, the docking station, on the table having the same size.). 

Referring to claim 10, Yaffe and Ram disclose the apparatus of claim 1, wherein the plurality of computers comprise at least one member selected from the group consisting of a laptop, a tablet computer, and mobile phone (Ram – Fig. 40 shows two computer apparatuses 174 appear to be laptops.). 

Referring to claim 11, Yaffe and Ram disclose the apparatus of claim 1, wherein: the horizontal platform supported by the legs form a table; and the legs rest upon a floor (Ram – Fig. 40; par. [0129] shows a table with legs and the legs are capable of resting on a floor.). 

Referring to claim 14, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

6.	Claims 3-5, 8, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yaffe in view of Ram, and further in view of Helot (US Patent No. 6,297,953 hereinafter “Helot”).
Referring to claim 3, Yaffe and Ram disclose the apparatus of claim 1, however, fail to explicitly disclose wherein the first computer is of a different size than that of the second computer. 
	Helot discloses the first computer is of a different size than that of the second computer (Helot – col. 1, lines 55-61 discloses a new model of a portable computer is of a different size than previous models of the portable.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Helot’s teachings with Yaffe and Ram’s teachings for the benefit of the docking station can accommodate portable computers of different form factors and thus do not need to be replaced each time a new model of a personal computer is released with a different form factor (Helot – Abstract).

Referring to claim 4, Yaffe and Ram disclose the apparatus of claim 1, however, fail to explicitly disclose further comprising one or more inserts, an insert configured to adjust the position of 
Helot discloses comprising one or more inserts, an insert configured to adjust the position of the accommodated computer such that the top surface of the accommodated computer is level with the upper surface of the horizontal platform (Helot – see Fig. 3 and Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Helot’s teachings with Yaffe and Ram’s teachings for the benefit of the docking station can accommodate portable computers of different form factors and thus do not need to be replaced each time a new model of a personal computer is released with a different form factor (Helot – Abstract).

Referring to claim 5, Yaffe, Ram and Helot disclose the apparatus of claim 4, the insert having a shape selected from the group consisting of a rectangular cuboid, a wedge shape, and a trapezoidal cuboid (Ram – Fig. 40 shows the insert space for the computer is of a rectangular cuboid.). 

Referring to claim 8, Yaffe and Ram disclose the apparatus of claim 6, however, fail to explicitly disclose wherein the first docking station is of a different size than that of the second docking station. 
	Helot discloses the first docking station is of a different size than that of the second docking station (Helot – see Fig. 1 and Fig. 5 showing the different sizes in docking stations.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Helot’s teachings with Yaffe and Ram’s teachings for 

Referring to claim 9, Yaffe and Ram disclose the apparatus of claim 1, however, fail to explicitly disclose further comprising one or more inserts, an insert configured to adjust the position of the first docking station such that the top surface of the accommodated computer is level with the upper surface of the horizontal platform. 
Helot discloses comprising one or more inserts, an insert configured to adjust the position of the first docking station such that the top surface of the accommodated computer is level with the upper surface of the horizontal platform (Helot – see Fig. 7 and Fig. 8.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Helot’s teachings with Yaffe and Ram’s teachings for the benefit of the docking station can accommodate portable computers of different form factors and thus do not need to be replaced each time a new model of a personal computer is released with a different form factor (Helot – Abstract).

Referring to claim 15, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 17, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yaffe in view of Ram, and further in view of Bue (US Patent No. 4,100,858 hereinafter “Bue”).
Referring to claim 12, Yaffe and Ram disclose the apparatus of claim 1, however, fail to explicitly disclose wherein: the horizontal platform supported by the legs form a table extending from a wall; and the legs are angled supports that couple the horizontal platform to the wall. 
	Bue discloses the horizontal platform supported by the legs form a table extending from a wall; and the legs are angled supports that couple the horizontal platform to the wall (Bue – Abstract, Fig. 1 disclose a table surface member horizontally extending from a wall. Legs 20, 30 are angled supports that couple the horizontal table surface to the wall.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bue’s teachings with Yaffe and Ram’s teachings for the benefit of providing a folding wall table that does not require rollers on the table, does not require a separate latch to hold the table in its storage position, and which folds compactly against the wall without requiring either a storage box protruding into the room or a recess being formed into the wall (Bue – col. 1, lines 49-55).

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yaffe in view of Ram, and further in view of Glashouwer et al. (US Patent No. 5,562,052 hereinafter “Glashouwer”).
Referring to claim 13, Yaffe and Ram disclose the apparatus of claim 1, however, fail to explicitly disclose wherein: the horizontal platform supported by the legs are part of a lift table; manual action or a mechanized motor can engage the legs to raise or lower the horizontal platform. 
		Glashouwer discloses the horizontal platform supported by the legs are part of a lift table; manual action or a mechanized motor can engage the legs to raise or lower the horizontal (Glashouwer – col. 5, line 62 – col. 6, line 10 discloses the table having legs which could be manually adjusted upward or downward to a desired height.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Glashouwer’s teachings with Yaffe and Ram’s teachings for the benefit of maximizing efficient use of the space under the tabletop (Glashouwer – col. 1, lines 32-36).

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181